Whitfield, C. J.,
delivered the opinion of the court.
This is an appeal from a decree dissolving an injunction; the motion to dissolve being .unaccompanied by any answer, and there having been no demurrer to the bill or the amended bill. The' injunction was issued to restrain the cutting of cypress -trees until the final adjudication of title on the amended bill to confirm a tax title. The principle controlling the case is thus set forth in Erhardt v. Boaro, 113 U. S., 537; 5 Sup. Ct., 565; 28 L. Ed., 1116: “It is now a common practice, where irremedial mischief is being done or threatened, going to the destruction of the substance of the estate, such as the extraction of ores from a mine, or the cutting down of timber, or the removal of coal, to issue an injunction, though the title to the premises be in litigation. The authority of the court is exercised in such cases through its preventive writ to preserve *677the property from destruction pending legal proceedings for the determination of -the title.”
The decree is reversed, the injunction reinstated, and the cause remanded, to be proceeded with on its merits.

Reversed.